
	
		I
		112th CONGRESS
		1st Session
		H. R. 454
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Roe of Tennessee
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To authorize the United States Capitol Police to
		  reimburse local law enforcement agencies for protective services provided at
		  official public Congressional events, and for other purposes.
	
	
		1.Reimbursement of local law
			 enforcement agencies for protective services provided at official congressional
			 events
			(a)Authorizing
			 Reimbursement by Capitol PoliceIf a local law enforcement agency provides
			 protective services at an official public Congressional event pursuant to a
			 written agreement entered into prior to the date of the event between the
			 agency and the office of the Member who is the sponsor of the event, the Chief
			 of the United States Capitol Police shall reimburse the agency for the
			 reasonable costs incurred by the agency in providing such services.
			(b)RegulationsThe
			 Capitol Police Board, in consultation with the Committee on House
			 Administration of the House of Representatives and the Committee on Rules and
			 Administration of the Senate, shall promulgate such regulations as may be
			 necessary to carry out this Act, including—
				(1)regulations
			 setting forth the administrative requirements for a written agreement under
			 subsection (a);
				(2)regulations
			 setting forth the criteria for determining whether an event is an official
			 public Congressional event; and
				(3)regulations setting forth the criteria for
			 determining the reasonable costs incurred by a local law enforcement agency in
			 providing protective services.
				(c)Annual cap on
			 aggregate amount reimbursedThe aggregate amount reimbursed by the
			 Capitol Police with respect to a fiscal year pursuant to agreements under this
			 section may not exceed $10,000,000.
			2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)The term
			 Member of Congress means a Senator or a Representative in, or
			 Delegate or Resident Commissioner to, the Congress.
			(2)The term
			 official public Congressional event means an event sponsored by a
			 Member of Congress that is treated as part of the Member’s official and
			 representational duties and to which members of the public are invited.
			
